Name: Council Regulation (EC) NoÃ 1107/2007 of 26 September 2007 derogating from Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, as regards set-aside for the year 2008
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic policy;  agricultural policy;  cooperation policy;  European Union law
 Date Published: nan

 28.9.2007 EN Official Journal of the European Union L 253/1 COUNCIL REGULATION (EC) No 1107/2007 of 26 September 2007 derogating from Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, as regards set-aside for the year 2008 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Article 54 of Council Regulation (EC) No 1782/2003 (1) provides that, in order to qualify for a payment under the single payment scheme, any set-aside entitlement must be accompanied by a hectare of land set aside from production. (2) At the beginning of the 2007/2008 marketing year the cereals market is experiencing exceptionally high prices, both at Community and world level. The low level of Community 2006/2007 closing stocks was a consequence of a smaller than expected 2006 harvest. There is considerable uncertainty as regards the rebuilding of those stocks, given the preliminary forecasts for the 2007 harvest. On the international market, closing stocks in 2007/2008 are expected to fall to a historically low level, especially in the major exporting countries. Against this backdrop, even if the 2008 harvest were normal, stocks would not increase significantly, while a poor harvest would expose the internal market to potentially serious risks. Furthermore, cereals prices and stocks have a significant impact on the availability and prices of other arable crops, such as oilseeds and protein crops, and on the livestock sector, which contributes to the risk of the crisis extending to these other sectors. (3) It is therefore appropriate, for 2008, to allow the use of set-aside land for agricultural purposes. (4) Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 54(3) of Regulation (EC) No 1782/2003, for 2008, farmers shall not be obliged, in order to be entitled to the amount fixed by the set-aside entitlements, to set aside from production hectares eligible for those entitlements. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 552/2007 (OJ L 131, 23.5.2007, p. 10).